Citation Nr: 1744037	
Decision Date: 10/02/17    Archive Date: 10/13/17

DOCKET NO.  15-29 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability rating for residuals of traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 






INTRODUCTION

The Veteran had active military service from June 1960 to June 1980. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida, which granted service connection for TBI and assigned an initial noncompensable rating.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's TBI was not manifested by cognitive, emotion/behavioral and physical impairment consistent with a compensable rating before January 17, 2012. 

2. As of January 17, 2012, the Veteran's TBI is manifested by mild memory loss. 

3. The Veteran's Vertigo, as a residual of TBI, is manifested by occasional dizziness. 


CONCLUSION OF LAW

1. The criteria for an initial compensable rating for residuals of TBI have not been met before January 17, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Codes (DC) 8045 (2016). 

2. The criteria for a 40 percent rating for TBI, but no higher, with residuals of memory loss have been met as of January 17, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.124a, Diagnostic Code 8045 (2016).

3. Throughout the entire appeal period, a separate rating of 10 percent, but no higher, is warranted for vertigo as a subjective symptom of the service-connected TBI. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), the VA has a duty to notify claimants about requirements to substantiate a claim for VA benefits, and assist in the development of their claim. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  To the extent possible, VCAA notice letter must be provided to a claimant before an initial unfavorable decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).   

Here, the notice requirement of VCAA has been met by way of a letter sent in November 2010.  Any deficiency in notice requirement is cured as there were adjudication notifications sent to the Veteran outlining the requirements to substantiate his claim, and readjudication thereafter.  

With respect to the VA's duty to assist, all potentially relevant evidence necessary to adjudicate the claim has been identified and obtained.  The Veteran's service treatment records (STRs), as well as VA and private medical records are in the file.  The Veteran was given VA examination in January 2011 and March 2014.  The examiners' respective reports are of record and findings are sufficient for Board to decide the claim.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim, and the Board is unaware of any such evidence.  For this reason, the VA's duty to notify and assist has been satisfied. 

II. Increase Rating 

The VA's Schedule for Rating Disabilities is used to determine disability ratings once a disability is service-connected.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  In the Rating Schedule, diagnostic codes (DC) are assigned to specific disabilities.  These DCs designate percentage ratings based on the average functional impairment of the Veteran due to a service-connected disability.  38 C.F.R. §§ 3.321, 4.10 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).   

A. TBI 

In this case, the RO granted service connection for TBI with residuals of dizziness and assigned a noncompensable (0 percent) rating under DC 8045. 

Under DC 8045, there are three main areas of dysfunction that may result from a TBI: cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation. 38 C.F.R. § 4.124a. 

DC 8045 includes a table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified," (the Table) which addresses 10 facets of a traumatic brain injury.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level- the highest level of impairment-labeled as "total." A level 0 impairment is consistent with a 0 percent disability rating, level 1 with 10 percent rating, level 2 with 40 percent, level 3 with 70 percent disability rating, and the highest level ("total) with a 100 percent disability rating.  

The overall evaluation assigned is based upon the highest level of severity for any facet.  Only one evaluation is assigned for all the applicable facets.  A higher evaluation is not warranted unless a higher level of severity for a facet is established on examination.  

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain. Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive. Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others. In a given individual, symptoms may fluctuate in severity from day to day. VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

The criteria for impairment levels 0 through 3 and total under that facet are as follows:

0: No complaints of impairment of memory, attention, concentration, or executive functions.

1: A complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing.

2: Objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.

3: Objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment.

Total: Objective evidence on testing of severe impairment of memory, attention, concentration, or executive functions resulting in severe functional impairment.


Descriptive terms such as "slight," "moderate," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just. 38 C.F.R. § 4.6.

The medical and lay evidence of record does not support a compensable rating for the Veteran's impairment from February 2010 to January 16, 2012.  The Veteran underwent VA examination in January 2011, where his memory, attention, concentration, and executive function were normal.  His judgment, motor activity, and visual spatial orientation were also normal. The examination report notes that the Veteran had one or more neurobehavioral effects that did not interfere with workplace interaction or social interaction.  The Veteran was able to communicate by spoken and written language. This examination documented the Veteran's consciousness as normal. With respect to subjective symptoms, the examination showed that the Veteran experienced dizziness, which is evaluated separately as discussed below.  Based on the foregoing, the Board finds insufficient evidence to warrant a compensable disability rating for this period. 

However, VA psychiatry note from January 17, 2012 reflects that the Veteran reported having difficulty concentrating and memory impairment.  Private medical treatment record from B.B.H reflects that an evaluation from May 2013 found that the Veteran's remote memory was mildly impaired.  With respect to his short term memory, the examiner initially indicated that the Veteran's short term memory appeared to be severely impaired.  However, upon examination, the Veteran was able to remember four of five items upon immediate recall, but only one of the five items over a period of 10 minutes.  

The Board recognizes that the May 2013 examination also diagnosed posttraumatic stress disorder, in addition to residuals of TBI, without unequivocally attributing the memory loss to TBI. The Veteran has a diagnosis of PTSD that is evaluated under 8 C.F.R. § 4.130 and assigned a 30 percent rating by way of a March 2014 rating decision.  Note (1) to DC 8045 provides that more than one evaluation based on the same manifestations of a condition may not be assigned under multiple DCs. Therefore, if the manifestations of two or more conditions cannot be clearly separated, a single evaluation under whichever set of DC that allows a better assessment of overall impairment is to be assigned.  After reviewing the March 2014 rating decision, the Board finds that the 30 percent rating was not based on the Veteran's memory loss.  Consideration of the memory loss as residual of TBI affords the Veteran a higher evaluation for his impairment. Therefore, resolving all doubt in the Veteran's favor, the Board finds that the Veteran has memory impairment that is attributable to the Veteran's TBI.

A VA examination from March 2014 reflects that while the Veteran has complaint of mild memory loss, but there was no objective evidence on testing.  At that time, the Veteran reported forgetting distant family names, driving and forgetting where he was going, and decreased attention span.  

Considering the totality of the evidence of record, the Board finds that the evidence is in equipoise with respect to whether there is objective evidence of memory loss.  That is, the May 2013 examination memory test showed that the Veteran had short term memory impairment, while the March 2014 exam noted no objective evidence of memory loss.  Therefore, the Board finds that the positive and negative evidence in this case is in a state of equipoise with respect to whether there is objective evidence of memory loss.  Under these circumstances, the Board has opted to afford the Veteran the benefit of the doubt and find objective evidence of memory loss.  38 U.S.C.A. § 5107 (b).   

Furthermore, the Board finds that his memory impairment causes a mild functional loss to the extent he cannot remember family members or where he was going when driving. See March 2014 VA examination.  For this reason, the Board finds that the Veteran has cognitive impairment that is level 2 under the Table, which is consistent with a 40 percent overall evaluation.  However, the March 2014 VA examination reflects that the Veteran reported being independent in all his activities. Considering this, the Board finds that his memory impairment does not rise to the level contemplated by a level 3 or a 70 percent evaluation. 

The March 2014 VA examination found the Veteran had normal judgment, social interaction, orientation, motor activity, and visual spatial orientation.  Further, the subjective symptoms he reported did not interfere with work, family or other close relationships.  The examination report notes that the Veteran had one or more neurobehavioral effects that did not interfere with workplace interaction or social interaction.  The Veteran was able to communicate by spoken and written language. Therefore, the Board need not discuss the remaining facet of the table in DC 8045 because the Veteran would not have a compensable rating under them. 
  
In summary, the severity of the Veteran's cognitive impairment, particularly his memory problems, is consistent with impairment that warrants a 40 percent rating from January 17, 2012 (the date of the VA psychiatry record indicating an increase in severity).  However, the totality of the medical and lay statement evidence of record reflects that the Veteran has impairment consistent with a noncompensable rating before January 17, 2012. 

B. Vertigo 

Under DC 8045, VA is to separately evaluate any residual of TBI with a distinct diagnosis that may be evaluated under another DC, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms.  In this instant, the medical evidence of record shows that the Veteran has a diagnosis of vertigo.  See January 2011 VA examination and January 2011. Therefore, the Board has opted to evaluate the Veteran's vertigo under DC 6204.  

Under DC 6204, a 10 percent rating is assigned for occasional dizziness, and a 30 percent rating is assigned for dizziness and occasional staggering. 38 C.F.R. § 4.87, DC 6204.

Here, the Board finds that the medical evidence of record supports a 10 percent rating, but not higher for the Veteran's vertigo.  To that end, a December 2010 note from T.A. DO reflects that the Veteran experienced severe dizziness and vertigo that causes him to lose consciousness. Triage assessment from December 2010 shows that the Veteran sought treatment because his dizziness has increased and he was unable to maintain straight alignment without feeling like he was going to pass out.  He was unable to bend down, move his head lower or side to side.  VA examination from January 2011 found that the Veteran reported having daily dizziness, which interferes with his ability to exercise.  At that time, it was found that the dizziness was related to transitional movement.  A December 2013 nursing specialty clinic note showed that he had occasional dizziness.  Audiology note from December 2014 reflects that the Veteran reported having dizziness sometimes.  During the March 2014, he stated that he has recurrent dizziness primarily in the mornings.   

Considering all of the above, the Board finds that the Veteran's vertigo causes a level of impairment that is contemplated by a 10 percent rating under DC 6204.  However, a 30 percent rating is not warranted because the evidence does not show that the Veteran has occasional staggering.  


ORDER

An initial compensable rating for TBI for the period prior to January 17, 2012 is denied. 

A 40 percent rating, but no higher, for TBI with residuals of memory loss from January 17, 2012 is granted, subject to regulations governing payment of monetary awards. 

Entitlement to a separate 10 percent rating is granted for vertigo, subject to regulations governing payment of monetary awards.




____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


